Citation Nr: 1218781	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  04-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fevers and chills, to include as qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for night sweats, to include as qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, and from December 1990 to June 1991.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision that, in pertinent part, denied service connection for fevers and chills and night sweats.

In a March 2005 decision, the Board dismissed the Veteran's claim for service connection for generalized anxiety disorder on the basis that the substantive appeal was untimely filed, and denied service connection for fatigue, diarrhea, fevers and chills, and night sweats.  

The Veteran appealed the March 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2007 Memorandum Decision, the Court vacated that portion of the Board decision that denied service connection for fevers and chills and night sweats, and dismissed service connection for generalized anxiety disorder, and remanded those matters to the Board for readjudication.  Judgment was entered in June 2007.

In January 2008, the Board found that a timely substantive appeal was filed as to the issue of service connection for a generalized anxiety disorder, and remanded the matter for additional development.  The Board also denied service connection for fatigue, diarrhea, fevers and chills, and night sweats.  The Veteran again appealed to the Court.

In a December 2008 order, the Court granted a Joint Motion from the parties vacating the January 2008 Board decision, and remanding the matters to the Board for additional proceedings.

In an August 2009 decision, the Board granted service connection for an undiagnosed illness exhibited by diarrhea, denied service connection for an undiagnosed illness exhibited by fatigue, fevers and chills, and by night sweats, and remanded the issue of service connection for a generalized anxiety disorder for additional development.  The Veteran again appealed each of the denials to the Court.

In a May 2010 order, the Court granted a Joint Motion from the parties to vacate that portion of the August 2009 Board decision which denied service connection for fatigue, fevers and chills, and for night sweats-to include each as a qualifying chronic disability under 38 C.F.R. § 3.317; and to remand the matters to the Board for additional proceedings.

In August 2010, the Board denied service connection for fatigue, to include as a qualifying chronic illness under 38 C.F.R. § 3.317, and granted service connection for generalized anxiety disorder with fatigue and sleep disturbance.  The Board remanded the claims for service connection for fevers and chills and for night sweats, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, for additional development.  The case has since returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia during the Persian Gulf War.  

2.  The Veteran experiences chronic symptoms of fevers and chills which have not been attributed to any known clinical diagnosis.  

3.  The Veteran experiences chronic symptoms of night sweats which have not been attributed to any known clinical diagnosis.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, an undiagnosed illness characterized by fevers and chills may be presumed to have been incurred in active service.  38 U.S.C.A. § 1110, 1131, 1112, 1113, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).   

2.  With resolution of reasonable doubt in the Veteran's favor, an undiagnosed illness characterized by night sweats may be presumed to have been incurred in active service.  38 U.S.C.A. § 1110, 1131, 1112, 1113, 1117 (West   2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claims for service connection for fevers and chills and night sweats, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d). 

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011(for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's separation document (Department of Defense Form 214 (DD-214)) indicates that he served in Southwest Asia from January 1991 to May 1991.  Accordingly, the Board notes that for purposes of the pertinent statute and regulation, the Veteran is a Persian Gulf veteran.  

At the outset, the Board notes that the Veteran's service treatment records from either period of active duty service do not reflect any complaint, treatment, or diagnosis of a disability related to fevers and chills or night sweats.

Following the Veteran's period of active duty service during the Persian Gulf War, the Veteran was afforded a VA examination in July 1997.  The Veteran's wife was present during examination and reported that he ran a low grade fever of 100 degrees at night and experienced night sweats.  

In an August 1998 statement, the Veteran's wife indicated that the Veteran had many terrible nights when his body felt hot to the touch and he awoke soaked in sweat.  

During a December 1998 VA examination, the Veteran reported having pretty regular night sweats.

In a January 2001 statement, the Veteran's wife indicated that the Veteran continued to experienced night sweats, sudden fevers, and chills.  VA outpatient treatment records document that the Veteran was evaluated for intermittent fevers in March 2001.  

The report of a VA examination in June 2002 reveals an assessment of a multitude of neurologic complaints of unclear significance with no specific diagnosis.  

On VA examination in August 2006, the examiner noted that he Veteran was clearly depressed and along with the depression has multiple somatic symptoms with a paucity of hard findings on physical examination.  He did not find evidence of any undiagnosed illness or dementia.  He also noted that the Veteran's so-called dementia and other symptoms could be related to his depression.  In addition, the Veteran clearly had a history of hepatitis C, diabetes, and joint problems.  

On VA examination in December 2010, the examiner assigned a diagnosis of hepatitis C.  In a January 2011 addendum opinion, the examiner noted that liver function was normal, and that the Veteran had no symptoms relating to the diagnosis, including diarrhea, night sweats, or fever.  He indicated that there was a discordance between the Veteran's multiple complaints and limited objective findings.  He noted that he suspected that, with this discrepancy, the etiology was psychiatric, but he did not feel qualified to judge.

The Veteran was also afforded a VA psychiatric examination in September 2009.  He reported a variety of depressive symptoms including diminished energy and interest, lack of concentration, and sleep disturbances.  The examiner opined that the Veterans symptoms of fevers, chills, and night sweats were less likely as not caused by or a result of his generalized anxiety disorder, but did not provide any rationale for his opinion.  

As regards the Veteran's reported symptoms of fevers, chills, and night sweats, the Board finds no reason to doubt these symptoms, as they are readily observed by a lay person.  In so finding, the Board notes that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   In addition, the Veteran is competent to testify about observable symptoms or injury residuals, such as fever, chills, and night sweats. See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In addition, while the Veteran has been afforded a number of VA physical and psychiatric medical examinations, no physician has been able to definitively attribute the Veteran's symptoms of fevers, chills, and night sweats-which became manifest shortly after his discharge from service-to any known diagnosis.  The evidence does not show otherwise that these symptoms are attributable to events after service, or willful misconduct, nor is there affirmative evidence that the Veteran's fevers, chills, and night sweats were not incurred in service as a result of Persian Gulf War service.

Under the provisions of 38 C.F.R. § 3.317, this provides a basis for allowance without a positive medical opinion.  Had there been a diagnosed basis, or a clear etiology for the Veteran's fevers, chills, and night sweats, the outcome under the law might be different.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes service connection is warranted for undiagnosed disabilities manifested by fevers and chills, and by night sweats.


ORDER

Service connection for an undiagnosed illness manifested by fevers and chills is granted.

Service connection for an undiagnosed illness manifested by night sweats is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


